UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: October 17, 2007 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 1-2691 13-1502798 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition American Airlines, Inc. is furnishing herewith a press release issued on October 17, 2007 by its parent company, AMR Corporation (AMR), as Exhibit 99.1, which is included herein.This press release was issued to report AMR’s third quarter 2007 results. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit 99.1 Press Release of AMR dated October 17, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Airlines, Inc. /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:October 17, 2007 EXHIBIT INDEX Exhibit Description 99.1 Press Release Exhibit 99.1 CONTACT: Andy Backover Corporate Communications Fort Worth, Texas 817-967-1577 corp.comm@aa.com FOR RELEASE:Wednesday, Oct. 17, 2007 Editor's Note:A live Webcast reporting third quarter results will be broadcast on the Internet on Oct. 17 at 2 p.m. EDT(Windows Media Player required for viewing) AMR CORPORATION REPORTS A THIRD QUARTER PROFIT OF $175 MILLION COMPANY CONTINUES MOMENTUM WITH SIXTH CONSECUTIVE PROFITABLE QUARTER AMR Strengthens Balance Sheet, Improves Liquidity and Makes Additional Investments to Improve its Products and Services FORT WORTH, Texas –
